DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments have overcome the objections to the Specification and to the Drawings.  Said objections have been withdrawn.
Applicant’s arguments have failed to overcome the rejection of Claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  Applicant refers to the Specification to teach that the particles of botanical material suspended within a liquid activator.  However, limitations in the Specification are not read into the claims.  The rejection is maintained.
Applicant’s arguments regarding the rejection of claims over the prior art have been carefully considered, but they are not convincing. 
a) Applicant argues that the invention is directed to a flavor system, which functions to provide flavor to gaseous flow that is drawn by a user through the tobacco industry product.
Nicholls et al discloses an additive release system for a smoking article (tobacco industry product) through which smoke (gaseous flow) is drawn by a user and an additive release component arranged to release of an additive in response to a compressive force.  In some embodiments, the additive is a flavorant [0105], therefore the additive release system comprises a flavor system.
b) Regarding the purported surprising results achieved by the invention, no objective evidence of nonobviousness has been presented.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  See MPEP 716.02.
It is also known to those of ordinary skill in the art that freeze-drying, or lyophilization, produces a dried product that retains the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, that the product remains stable during storage and is quickly reconstituted with addition of water (see Oetjen, introduction and also dehydratorlab, Differences, 3. Taste,  7. Rehydration).  The known advantages are similar to Applicant’s purported advantages.
c) Nicholls makes no reference whatsoever to the use of activatable botanical material, or material that has been lyophilized.  
Flavorants disclosed by Nicholls et al include numerous botanical materials [0106], which in some embodiments are in solid form (powder) [0106], [0124], therefore one of ordinary skill in the art would have found it obvious that the solid is a dried botanical material.  With the general knowledge of the advantages of lyophilization, one of ordinary skill in the art would have found it obvious to employ lyophilization as a drying process to obtain the advantages of retaining the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, as well as the quick reconstituting and activation with addition of water.
d) Nicholls discloses an embodiment in which the additive, which may be water, is used in combination with a crystalline flavorant. Crystalline flavorant is very different from lyophilized botanical material.
The reference to crystalline flavorant has been removed.  Flavorants disclosed by Nicholls et al include numerous botanical materials [0106], which in some embodiments are in solid form (powder) [0106], [0124], and are not required to be crystalline flavorants.  Therefore one of ordinary skill in the art would have found it obvious that the solid is a dried botanical material.  With the general knowledge of the advantages of lyophilization, one of ordinary skill in the art would also have found it obvious to employ lyophilization as a drying process to obtain the advantages of retaining the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, as well as quick reconstituting and activation with addition of water.
e) Nicholls clearly does not teach a lyophilized botanical material. The reference fails to even suggest such material, and, would serve to direct a person of ordinary skill in the art away from the recited limitation at issue.
Flavorants disclosed by Nicholls et al include numerous botanical materials [0106], which in some embodiments are in solid form (powder) [0106], [0124].  One of ordinary skill in the art would have found it obvious that the solid is a dried material.  With the general knowledge of the advantages of lyophilization, one of ordinary skill in the art would also have found it obvious to employ lyophilization as a drying process to obtain the advantages of retaining the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, as well as quick reconstituting and activation with addition of water.
f) Regarding the allegations of hindsight, "It should be too well settled now to require citation or discussion that the test for combining references is not what the individual references themselves suggest but rather what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. Any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
Oetjen and Dehydratorlab were cited as evidence of the advantages of freeze-drying generally known to those of ordinary skill in the art, and not gleaned only from applicant's disclosure.
g) Oetjen and dehydratorlab do not remotely relate to tobacco industry products.  
Oetjen and Dehydratorlab Oetjen and Dehydratorlab were cited as evidence of the advantages of freeze-drying generally known to those of ordinary skill in the art, therefor one of ordinary skill in the art practicing the invention of Nicholls et al would have reason to be concerned with methods of obtaining a dried solid material.  
h) Lyophilized material has not previously beenUSSN 16/638,654 5 BM30198US used in a tobacco industry product flavor system.  Nicholls does not disclose lyophilized botanical material nor provide any motivation to investigate disclosures relating to such material.
Nicholls et al discloses a dried flavorant material in solid form.  Oetjen and Dehydratorlab were cited as evidence of the advantages of freeze-drying generally known to those of ordinary skill in the art.  One of ordinary skill in the art practicing the invention of Nicholls et al  would have reason to be concerned with methods of obtaining a dried solid material and would have turned to lyophilization as a known method of drying to obtain the known benefits.
i) Oetjen does not mention freeze-drying in relation to botanicals or any mention of freeze-drying as a technique to preserve flavorants within botanical or that such flavorants are released upon reconstitution.
Oetjen and Dehydratorlab were cited as evidence of the advantages of freeze-drying generally known to those of ordinary skill in the art, that freeze-drying, or lyophilization, produces a dried product that retains the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, that the product remains stable during storage and is quickly reconstituted with addition of water.  The botanical flavorant of Nichols et al is a biological material, thus obtaining a lyophilized a dried product that retains the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, as well as the quick reconstituting (activating) with addition of water would have been expected by one of ordinary skill in the art.  Nicholls et al discloses a flavorant in solid (dried) form, thus it would have been obvious to one of ordinary skill in the art to lyophilize the botanical material to obtain a dried solid flavorant with a reasonable expectation of obtaining a solid flavor component that is easily rehydrated and activated by the additive to be entrained in smoke (gaseous flow) that is drawn through the article by the user and with a reasonable expectation of obtaining the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance.
j) Dehydratorlab relates to the differences between freeze dried and dehydrated food, which is intended to be eaten.  Dehydratorlab and the claimed flavor system are used in an entirely different way, and provide flavor to the user in an entirely different way.
Oetjen and Dehydratorlab were cited as evidence of the advantages of freeze-drying generally known to those of ordinary skill in the art, that freeze-drying, or lyophilization, produces a dried product that retains the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, that the product remains stable during storage and is quickly reconstituted with addition of water.  
Nicholls et al discloses a flavorant in solid (dried) form, thus it would have been obvious to one of ordinary skill in the art to lyophilize the botanical material to obtain a dried solid flavorant with a reasonable expectation of obtaining a solid flavor component that is easily rehydrated and activated by the additive to be entrained in smoke (gaseous flow) that is drawn through the article by the user and with a reasonable expectation of obtaining the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance.
The outstanding rejections over the prior art are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (US 20140202479) as evidenced by Oetjen (Freeze-Drying) and dehydratorlab (10 Differences Between Freeze Dried and Dehydrated Food).
Claim 1: Nicholls et al discloses an additive release system for a smoking article (tobacco industry product) comprising a support structure through which smoke (gaseous flow) is drawn and an additive release component arranged to release of an additive in response to a compressive force (Abs, [0005]-[0006], [0022], [0044]).  In some embodiments, the additive is a flavorant [0105], therefore the additive release system comprises a flavor system.  In a disclosed embodiment, the system includes a region comprising a solid material that is activated to emit a flavor by the action of the additive, which is in the form of water or a solvent ([0123]-[0126]).  Disclosed flavorants include numerous botanical materials [0106].  The release component comprises a structure (e.g.-a shell or frangible capsule comprising the additive in a central core, a sponge-like material, etc.) ([0063]-[0065], [0147]), and in which the additive is held until caused to be released by suitable means such as a force exerted on the additive release component [0066].  The shell or frangible capsule constitutes a barrier that is removable.
Nicholls et al does not disclose that the botanical material is a lyophilized material, but does disclose the flavorant to be in a solid form [0106], therefore one of ordinary skill in the art would have found it obvious that the solid is a dried material.  It is known in the art that freeze-drying, or lyophilization, produces a dried product that retains the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, that the product remains stable during storage and is quickly reconstituted with addition of water (for evidence, see Oetjen, introduction and also dehydratorlab, Differences, 3. Taste,  7. Rehydration).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to lyophilize the botanical material to obtain the solid flavorant with a reasonable expectation of obtaining a solid flavor component that is easily rehydrated (activated) by the additive to be entrained in smoke (gaseous flow) that is drawn through the article by the user [0145].
Claims 2 and 3: In a disclosed embodiment, the activator (water or solvent) is contained within the additive release component (shell or capsule comprising the additive in a central core, a sponge-like material, etc.) and the lyophilized botanical material is in a cavity outside of the additive release component ([0123]-[0126]), wherein at least a portion of the additive in the form of a solvent is directionally released into the cavity to contact the solid.
Claim 4: In some embodiments, the additive release component is a frangible capsule ([0064], [0076]).  In other embodiments, a plurality of additive release components is used, which provide multiple discrete deliveries of the activator in the same or different directions [0126].
Claim 5: The activator comprises water or a solvent, therefore is a liquid.
Claim 6: Nicholls discloses that the additive held within the additive release component can be a flavorant capable of modifying the smoke, or water [0105].  Flavorants include particulate botanical materials such as a powder or tobacco particulates ([0106]-[0107]).  It would have been obvious to one of ordinary skill in the art to include a mixture of particulate botanical materials and water or solvent activator material in the additive release component to further modify the smoke (gaseous flow) drawn through the filter.
Claim 7: Water is a disclosed flavorless activator.
Claim 8: The activator comprises water or a solvent.
Claim 9: the botanical material is, in some embodiments, tobacco leaf (a multicellular structure) in shredded, particulate or granular form [0107].
Claim 10: The region to which the additive is directed comprises a filter a filter section of the smoking article ([0125]-[0126]), and the solid flavor component that is easily rehydrated (activated) by the additive is released to be entrained in smoke that is drawn through the article [0145].  One of ordinary skill in the art understands that the smoke is drawn through the filter section as the normal intended functioning of the smoking article.
Claim 11: In an embodiment, Nicholls et al discloses that the filter section comprises a filter material comprising a solid material in the form of small granules (particulate) evenly distributed within the filter material [0126].
Claim 12: In the embodiment of Claim 11, the activator is contained in the additive release component and is releasable to contact the from the additive release component to contact the lyophilized botanical material within the filter material [0126].  A plurality of additive release components is used and the additive may be directed into the same or different regions of the granule-containing filter material [0126].  One of ordinary skill in the art would have found it obvious to locate the additive release components within the filter material to facilitate directing the additive into different regions of the granule-containing filter material.
Claim 13: The lyophilized botanical material rehydrates quickly on contact with water (for evidence, see Oetjen, introduction; dehydratorlab, Difference 7. Rehydration).  Therefore, it would have been obvious that the activator is configured to release flavorant from the lyophilized botanical material by rehydrating the lyophilized botanical material.
Claim 14: Nicholls et al discloses that the flavorant refers to materials such as clove or a mint [0106], therefore, absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select clove or a mint as a lyophilized botanical material with a reasonable expectation of obtaining a suitable flavorant for a smoking article.
Claim 15: A filter for a smoking article comprising the additive release system (flavor system) is disclosed ([0007], [0119]-[0120]) or, at least, would have been obvious from the disclosure of Nicholls et al.
Claims 16 and 19: A smoking article comprising a filter comprising the additive release system (flavor system) is disclosed ([0008], [0121], [0123]) or, at least, would have been obvious from the disclosure of Nicholls et al.
Claim 17: A tobacco industry product comprising the claimed flavor system is disclosed by Nicholls et al as discussed above.  A step of providing the flavor system including lyophilized botanical material, an activator capable of releasing lyophilized botanical material flavorant from the lyophilized botanical material, and a removable barrier preventing contact between the lyophilized botanical material and the activator would have been obvious in order to form the tobacco industry product.  Including the flavor system in a filter and including the filter in a tobacco industry product is disclosed ([0119]-[0121]) , wherein in use the released flavorant is entrained in the smoke (gaseous flow) drawn through the filter of the tobacco industry product by the user [0145].
Claim 18: A smoking article filter section comprising the claimed flavor system is disclosed by Nicholls et al as discussed above.  The steps of providing a lyophilized botanical material; providing an activator release component comprising an activator capable of releasing flavorant from the lyophilized botanical material; and incorporating the lyophilized botanical material and activator release component into a filter section would have been obvious in order to form the smoking article filter section.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748